Acknowledgements
This communication is in response to applicant’s response filed on 02/16/2021.
Claims 1, 10, and 16 have been amended. Claims 5, 14, and 20 have been cancelled.
Claims 1-4, 6-13, and 15-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Seligstein (US 20130185354) in view of Oberle (US 20020087867) in further view of Annan (US 20100106649) does not teach “receiving, by the user card, a timestamp random verification code from the payment terminal, wherein the timestamp random verification code was generated by the access server and sent by the access server to the payment terminal and the social network application server, respectively; sending, by the social network application server, the encrypted user card identifier and the encrypted timestamp random verification code to the access server; and  performing, by the social network application server, the security verification to the decrypted timestamp random verification code by comparing the decrypted timestamp random verification code with the timestamp random verification code generated by the access server; and in accordance with a determination that the security verification succeeds, obtaining, by the social network application server, the social network application identifier corresponding to the decrypted user card identifier” in amended claim 1, examiner respectfully argues that applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes similar arguments for independent claims 10 and 16, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1. 
	Applicant argues dependent claims 2-4, 6-9, 11-13, 15, and 17-19 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 10 and 16.

Priority
This application claims priority of PCT Application No. PCT/CN2015/070335 filed on 01/08/2015. Applicant’s claim for the benefit of this prior-filed application is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/05/2014. It is noted that applicant filed a request for the USPTO to retrieve electronic priority applications to retrieve a certified copy of the Application No. CN201410247995 as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “sending, by the social network application server, the encrypted user card identifier and the encrypted timestamp random verification code to the access server” contradicts the subject matter the inventor(s) regard as the invention. Fig. 7 and Paragraph [0086] of the spec. teach the payment terminal sends the encrypted user card identifier and the encrypted timestamp random verification code to an access server by performing step 709. In this case, the access server performs step 711 and sends the encrypted user card identifier, the encrypted timestamp verification code, and the resource exchange information to the social network application server. In addition, Fig. 12 and Paragraph [0125] of the spec. teach the payment terminal sending unit 1217 forms the user card data by using the encrypted user card identifier and the encrypted timestamp random verification code, and sends the user card data to the access sending, by the access server, the encrypted user card identifier and the encrypted timestamp random verification code to the social network application server.”
Claims 2-4, 6-9, 11-13, 15, and 17-19 are rejected based on the rejection of base claims 1, 10, and 16.
The claim limitation “decrypting, by the access server, the encrypted user card identifier and the encrypted timestamp random verification code” contradicts the subject matter the inventor(s) regard as the invention. Paragraph [0069] teaches the social network application server extracts the encrypted user card identifier and the encrypted timestamp random verification code from the received user card data, decrypts the encrypted user card identifier by using an IDE key, and decrypts the encrypted timestamp random verification code by using a ChK key. In addition, Paragraph [0087] teaches the social network application server performs step 712 to decrypt the encrypted user card identifier and the encrypted timestamp random verification code that are 031384-5373-US 13in the user card data, and performs step 713 to perform security verification to the timestamp random verification code obtained through decryption, to determine whether the user card is an authorized user card. Paragraph 0127 also teaches the decryption processing unit 1031 (part of the social network application server) is configured to extract an encrypted user card identifier and an encrypted timestamp random verification code from the user card data, and obtain, through decryption, a user card identifier and a timestamp random verification code. Examiner suggests amending the claims language to “decrypting, by the social network application server, the encrypted user card identifier and the encrypted timestamp random verification code.”
Claims 2-4, 6-9, 11-13, 15, and 17-19 are rejected based on the rejection of base claims 1, 10, and 16.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The independent claims 1, 10, and 16 contain allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20130185354 to Seligstein teaches obtaining, by the access server and from the mobile phone, a data package including a user card identifier and a social network application identifier by scanning the user card using a social network application running on the mobile phone, wherein the user card includes information corresponding to the user card identifier, and wherein the social network application includes information corresponding to the social network application identifier; establishing, by the social network application server, a correspondence between the user card identifier and the social network application identifier and storing the correspondence in the social network application server; obtaining, by the access server and from the payment terminal, a resource transfer request, wherein the resource transfer request is initiated by pairing the user card with the payment terminal, wherein the resource transfer request comprises user card data and resource exchange information; processing, by the resource transfer server, the resource transfer request according to the social network application identifier and the resource exchange information to generate corresponding processing state Oberle teaches receiving, by the user card, a timestamp random verification code from the payment terminal; and sending, by the user card, an encrypted copy of the timestamp random verification code to the payment terminal, wherein the user card generates the encrypted timestamp random verification code by encrypting the received timestamp random verification code. In addition, United States Patent Application No. US 20100106649 to Annan teaches sending the encrypted user card identifier and the encrypted timestamp random verification code to a server; decrypting, by the server, the encrypted user card identifier and the encrypted timestamp random verification code; performing, by the server, the security verification to the decrypted timestamp random verification code.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receiving, by the user card, a timestamp random verification code from the payment terminal, wherein the timestamp random verification code was generated by the access server and sent by the access server social network application server to the payment terminal and the social network application server, respectively; performing, by the social network application server, security verification to the user card data and obtaining the corresponding social network application identifier to the user card identifier included in the user card data when the security verification succeeds, further including: sending, by the access server, the encrypted user card identifier and the encrypted timestamp random verification code to the social network application server; decrypting, by the social network application server, the encrypted user card identifier and the encrypted timestamp random verification code; performing, by the social network application server, the security verification to the decrypted timestamp random verification code by comparing the decrypted timestamp random verification code with the timestamp random verification code generated by the access server; and in accordance with a determination that the security verification succeeds, obtaining, by the social network application server, the social network application identifier corresponding to the decrypted user card identifier.
Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 and 6-9 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition claims 10 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 11-13 and 15 are dependent on claim 11 and contain allowable subject matter for the same reasons stated above. In addition claims 16 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 17-19 are dependent on claim 16 and contain allowable subject matter for the same reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKenna (US 20140214670) teaches a method for verifying a consumer's identity in connection with a consumer/merchant transaction, including receiving a user-identifier from a user, receiving a unique device identifier from an electronic device associated with the user, associating the user-identifier and the unique device identifier of the user to a user account residing on a secured transaction server (“STS), the STS not operated by the merchant and including an identity verification agent. The method further includes receiving a consumer identity verification request at the STS, receiving a unique device identifier associated with an electronic device of the consumer at the STS, comparing, through the identity verification agent, the user's unique device identifier and the consumer's unique device identifier to determine at least one of a positive or negative user-identity verification, and then communicating to the merchant the at least one of the positive or negative user-identity verification. 
Wetzel (US 20150193774) teaches systems and methods for fraud detection include an application programming interface (API) that establishes, via a network, a link between an account provider system and a social media system, a registration processor that receives, via a network, registration information that indicates that a customer wishes to register for a location-based account service provided by the account provider system, wherein the social media system provides at least a portion of location data used to support the location-based account 
Priebatsch (US 20150170148) teaches representative embodiments of a method of verifying a payment authorization to complete a current transaction include, at a server, receiving, from a merchant device, a consumer-originated request for processing the payment to complete the current transaction; matching received information in the request to records associated with the consumer, thereby identifying the consumer who originated the processing request; retrieving historical transactional and non-transactional data in records associated with the identified consumer; computationally determining consistency between the received information in the current transaction and the retrieved transactional and non-transactional data; and based on the determined consistency, determining a likelihood that the current transaction has been validly initiated by the consumer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685